Title: To James Madison from David Montague Erskine, 26 June 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia June 26, 1807

I have the Honor to inform you that His Majesty has judged it expedient to reestablish the most rigorous Blockade at the entrances of the rivers, Ems, Weser & Elbe inclusive, in consequence of the present position of the Enemy, on the Continent which enables him to command the Navigation of those rivers.
I have also the Honor to acknowledge the Receipt of your Letter of the 23d. Inst. respecting Stephen W. Rudec and beg to assure you that I will use my Influence with His Majesty’s Commander of the Bellona in his favor, & have no doubt that should the facts prove to be correctly stated, that he will be discharged.  With the highest Respect & Consideration I have the Honor to be Sir Your most obedt. Servant

D. M. Erskine

